Citation Nr: 1731620	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for service-connected hearing loss, right ear (previously rated with residuals of mastoiditis (also claimed as tumor)) currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1943 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for the Veteran's claim of entitlement to an increased rating for his service-connected hearing loss, right ear, rated under Diagnostic Code 6100.  He is also service-connected for residuals, right ear, status post mastoidectomy, evaluated at 0 percent disabling under Diagnostic Code 6200.  In October 2014, the Veteran filed his claim for an increased rating for his service-connected hearing loss, right ear, which was denied in a December 2014 rating decision.  

At his May 2017 hearing, the Veteran testified that he has symptoms of ear pain, dizziness and loss of balance not accounted for in his ratings.  The Veteran described being "a little unsteady" and experiencing some dizziness. See Hearing Transcript, pp. 7-8.  This is consistent with his wife's testimony at the hearing where she observed her husband lose balance and bump into things in the house.  Id. at p. 13.  

In a post-hearing memorandum, the Veteran also argued for a separate rating under "peripheral vestibular disorders resulting in dizziness and occasional staggering" in addition to an increased rating for his service-connected right ear hearing loss and residuals of mastoidectomy. See Third Party Correspondence dated May 25, 2017, p. 4.  

However, review of the Veteran's private treatment records from June 2015 and VA audio examination report from November 2014 do not show any reports made by the Veteran of symptoms resembling vertigo.  Further, medical evidence of record are negative for any objective findings of a diagnosis for vertigo or vestibular disequilibrium as required before a compensable evaluation can be assigned. See 38 C.F.R. § 4.87, Diagnostic Code 6204.      

Nevertheless, given the Veteran and his wife's testimony, the Board finds that an examination is warranted on remand.  This examination should determine the current severity of the Veteran's right ear hearing loss, residuals of mastoidectomy, and whether the Veteran has a distinct diagnosis of vertigo (as a peripheral vestibular disorder) other than hearing loss.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Afford the Veteran an additional opportunity to submit any other information not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.

3. After receipt of all additional records, schedule the Veteran for a VA hearing loss examination, by an appropriate medical professional, to determine the current nature and severity of his service-connected hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ). 

In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe any residual of mastoidectomy and functional effects caused by the hearing disability in the final report.  

Further, the examiner must provide an opinion on whether the Veteran has a distinct diagnosis, including vertigo, other than hearing loss and tinnitus.

In determining whether the Veteran has a distinct diagnosis that may be evaluated under a diagnostic code, such as vertigo, the examiner must consider the Veteran's lay statements in his May 2017 Board hearing that describe occasional dizziness and having difficulty with balance.

4. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


